MILLS, Acting Chief Judge,
concurring in part, dissenting in part:
I dissent in part. Although I would affirm the amount of damages awarded Ms. Skipper, I would reverse the refusal to award her an attorney’s fee. Neither logic nor reason supports the purported great weight of authority. The time for change is now. Justice and fair play demand that in a breach of covenant suit by a covenan-tee against the covenantor, the covenantee should be permitted to recover costs and attorney’s fees from covenantor if covenan-tee prevails in the suit.
I would affirm in part and reverse in part.